

Exhibit 10.2
 
LIMITED RECOURSE PROMISSORY NOTE


$1,750,000.00
February 28, 2007



BCI COMMUNICATIONS, INC., a Delaware corporation (the "Maker"), with an address
at 20 Bushes Lane, Elmwood, New Jersey 07407, for value received, hereby
promises to pay to the order of J&J LEASING PARTNERSHIP, a Texas partnership,
(“Payee”) with an address of P.O. Box 120308, Arlington, TX 76012 or their
designees the principal sum of One Million Seven Hundred and Fifty Thousand
Dollars and no/100 ($1,750,000.00), together with interest thereon accruing at a
fixed rate equal to eight and one-quarter percent (8.25%) per annum until all
principal under this Note is paid in full. This Note shall be due and payable
quarterly, principal and interest, for a three year period from the date hereof
(the "Maturity Date"). Notwithstanding the foregoing, interest on all amounts
owing under this Note after the Maturity Date or the occurrence of an Event of
Default (as hereinafter defined), shall accrue at a rate equal to the Prime
Interest Rate plus two percent (2%) (the “Default Rate”).  Interest on the
principal balance of this Note from time to time outstanding shall be computed
on the basis of a 360 day year and actual days elapsed. If any payment of
principal or interest or any other amount under this Note becomes due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extensions shall be included in computing interest in
connection with such payments. For purposes of this Note, a "Business Day" shall
mean any day, other than Saturdays, Sundays or other days on which commercial
banks are required by law to be closed in the State of New Jersey. All payments
made by Maker under this Note shall be in immediately available funds and U.S.
dollars.


Reference is made to the Asset Purchase Agreement, dated as of as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the "APA"), between the Maker, Payee, Digital Systems Communications, Inc,
and the shareholders thereof, which, among other things, further sets forth all
of the parties obligations under this Note. Capitalized terms and phrases used
in this Note without definition in this Note shall have the respective meanings
set forth in the APA.


This Note is secured by a certain Deed of Trust (“Deed of Trust”), executed by
Maker to Michael H. Myers, Trustee for Payee covering the real property and
improvements located at Block 10-R, Arlington Heights Addition, an addition to
the City of Arlington, Tarrant County, Texas, according to the Plat recorded in
Volume 388-48, Page 66, Plat Records of Tarrant County, Texas, in the E. Daggett
Survey, A-430.


The principal balance of this Note may be prepaid in whole or in part, at any
time and from time to time, without premium or penalty, together with all
accrued interest on the principal balance so prepaid.


All prepayments and the other payments under this Note shall be applied first to
accrued but unpaid interest, and then to the unpaid principal balance, until all
principal and accrued interest under this Note have been paid in full.
 
 
1

--------------------------------------------------------------------------------

 


If any of the following events, acts or circumstances shall occur for any reason
whatsoever (and whether such occurrence shall be voluntary or involuntary or
come about or be affected by operation of law or otherwise) (each, an "Event of
Default"):


1.  if the Maker shall fail to make any payment required under this Note within
fifteen (15) days of when due, and any payment made after such date shall
include an interest penalty of 2% for the number of days that the payment is
late; or


2. if the Maker fails to perform or observe any of its covenants or agreements
contained in this Note (except for nonperformance described in Event of Default
1) within 30 days of when performance is required by the applicable document; or


3. if the Maker shall (a) be dissolved, (b) apply for or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself of all or a substantial part of its property, (c) make a
general assignment for the benefit of its or his creditors, (d) commence a
voluntary case under Title 11 of the United States Bankruptcy Code or any
successor thereto (the “Bankruptcy Code”), any state bankruptcy law or any law
similar to any of the foregoing, (e) file a petition seeking to take advantage
of any law relating to bankruptcy, insolvency, reorganization, winding up, or
composition or readjustment of debts, or (f) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against Maker
in an involuntary case under the Bankruptcy Code, any state bankruptcy law or
any law with a purpose or otherwise similar to any of the foregoing; or then,
and upon the occurrence of any Event of Default, the Payee and/or the Agent may,
with ten (10) days written notice, take any, certain, or all of the following
actions: proceed to enforce or cause to be enforced any remedies provided under
this Note or the Deed of Trust.
 
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE OBLIGATIONS OF
MAKER EVIDENCED BY THIS NOTE (INCLUDING WITHOUT LIMITATION ATTORNEY’S FEES AND
LIABILITY FOR BREACH OF ANY WARRANTY OR COVENANT HEREUNDER OR UNDER THE DEED OF
TRUST) ARE ABSOLUTELY NON-RECOURSE, SUBJECT ONLY TO THE RIGHTS WHICH PAYEE HAS
PURSUANT TO THE DEED OF TRUST IN THE REAL PROPERTY SECURED THEREBY AND MAKER
SHALL NOT OTHERWISE BE LIABLE FOR THE OBLIGATIONS HEREUNDER UPON THE OCCURRENCE
OF AN EVENT OF DEFAULT HEREUNDER. PAYEE AGREES TO LOOK SOLELY TO THE REAL
PROPERTY SECURED BY THE DEED OF TRUST OR THE PROCEEDS THEREOF, FOR THE PAYMENT
OF THE OBLIGATIONS HEREUNDER.


Except as otherwise specified pursuant to this Note, any notice, request,
information or other document to be given pursuant to this Note, shall be in
writing and shall be given by hand delivery, telecopier, certified or registered
U.S. mail or a reputable overnight courier service which provides evidence of
its receipt as part of its service, as follows:
 
 
2

--------------------------------------------------------------------------------

 


If to Maker to:
BCI Communications, Inc. 
 
20 Bushes Lane
 
Elmwood, New Jersey 07407
 
Attn: General Counsel
       
If to Payee:
J&J Leasing Partnership
 
P.O. Box 120308
 
Arlington, TX 76012



Maker or Payee may change the address or telecopier number to which notices
hereunder are to be sent to it by giving written notice of such change as herein
provided. Any notice given hereunder shall be deemed given on the date of hand
delivery, transmission by telecopier, deposit with the U.S. postal service or
delivery to a courier service, as appropriate.


EACH OF THE MAKER AND PAYEE HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS NOTE, IT BEING AGREED THAT ALL SUCH TRIALS SHALL BE CONDUCTED SOLELY BY A
JUDGE. EACH OF THE MAKER AND PAYEE CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF EITHER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS. EACH OF
THE MAKER AND PAYEE AGREES AND ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT COUNSEL IN CONNECTION WITH THIS NOTE OR BEEN ADVISED THAT IT SHOULD
BE REPRESENTED BY INDEPENDENT COUNSEL IN CONNECTION WITH THIS NOTE. IF MAKER OR
PAYEE HAS DECIDED NOT TO BE REPRESENTED BY INDEPENDENT COUNSEL IN CONNECTION
WITH THIS NOTE, IT IRREVOCABLY AND FOREVER WAIVES ANY AND ALL DEFENSES OR RIGHTS
ARISING OUT OF OR RELATED TO SAID DECISION.


No change, amendment, modification, termination, waiver, or discharge, in whole
or in part, of any provision of this Note shall be effective unless in writing
and signed by the Maker and Payee, and with respect to a waiver or discharge so
given by the Payee, shall be effective only in the specific instance in which
given. The Maker acknowledges that this Note and the Maker’s obligations under
this Note are, and shall at all times continue to be, absolute and unconditional
in all respects, and shall at all times be valid and enforceable. Payee, at
their discretion, may unilaterally offset any of their obligations to Maker by
reducing any installments at any time payable under this Note.


In the event any one or more of the provisions contained in this Note should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
 
 
3

--------------------------------------------------------------------------------

 


The “Maximum Rate” permitted from day to day by applicable law, pursuant to
Section 303.201 of the Texas Finance Code and Article 1D.002 of the Texas Credit
Code (and as the same may be incorporated by reference in other Texas statutes),
but otherwise without limitation, that rate based upon the “indicated rate
ceiling.”


If, at any time, the rate of interest under this Note shall be deemed by any
competent court of law, governmental agency, or tribunal to exceed the maximum
rate of interest permitted by the laws of any applicable jurisdiction or the
rules or regulations of any appropriate regulatory authority or agency, then
during such time as such rate of interest would be deemed excessive, that
portion of each interest payment attributable to that portion of such interest
rate that exceeds the maximum rate of interest so permitted shall be deemed a
voluntary prepayment of principal or, if all principal has been paid, that
portion of each interest payment attributable to that portion of such interest
rate that exceeds the maximum rate of interest so permitted shall be promptly
refunded to Maker.


This Note binds the Maker and its successors and assigns, and Maker shall have
the right to assign, transfer or delegate its rights or obligations under this
Note with the Payee’s consent, and this Note shall inure to the benefit of Payee
and its successors and assigns.


This Note shall be construed in accordance with and governed by the laws of the
State of Texas without giving effect to conflict of law principles.

       
BCI Communications, Inc., 
a Delaware corporation
 
   
   
  By:   /s/ Rich Berliner  

--------------------------------------------------------------------------------

Name: Rich Berliner   Title: Chief Executive Officer Attest:      
_________________________  



 
4

--------------------------------------------------------------------------------

 
 